Exhibit 10.7


Amended and Restated on April 5, 2017


FORM OF INDEMNIFICATION AGREEMENT


This Indemnification Agreement (“Agreement”) is entered into effective as of
[DATE], between VMware, Inc., a Delaware corporation (the “Company”), and [NAME]
(the “Indemnitee”). [This Agreement amends, restates and supersedes that certain
Indemnification Agreement, dated as of [DATE], by and between the Indemnitee and
the Company (the “Original Agreement”).]


[WHEREAS, pursuant to Section 10 of the Original Agreement, the Company and the
Indemnitee wish to amend and restate the Original Agreement to read as set forth
herein; and]


WHEREAS, it is essential to the Company to retain and attract as directors and
officers the most capable persons available; and


WHEREAS, the Indemnitee is a director or officer of the Company; and    


WHEREAS, both the Company and the Indemnitee recognize the increased risk of
litigation and other claims being asserted against directors and officers of
public companies; and


WHEREAS, the current Amended and Restated Bylaws and Amended and Restated
Certificate of Incorporation of the Company (collectively, the “Charter
Documents”) require the Company to indemnify and advance expenses to its
directors and officers to the fullest extent permitted by law, and the
Indemnitee will serve, has been serving and continues to serve as a director or
officer of the Company in part in reliance on such Charter Documents; and


WHEREAS, the Board of Directors (the “Board”) of the Company has determined that
the inability of the Company to retain and attract as directors and officers the
most capable persons would be detrimental to the interests of the Company and
that the Company therefore should seek to assure such persons that
indemnification and liability insurance coverage will be available in the
future; and


WHEREAS, in recognition of (i) the Indemnitee’s need for substantial protection
against personal liability in order to enhance the Indemnitee’s continued
service to the Company in an effective manner, and (ii) the Indemnitee’s
reliance on the Company’s Charter Documents, and to provide the Indemnitee with
specific contractual assurance that the protection promised by such Charter
Documents will be available to the Indemnitee (regardless of, among other
things, any amendment to or revocation of such Charter Documents or any change
in the composition of the Board or acquisition transaction relating to the
Company), the Company wishes to provide in this Agreement for indemnification of
and the advancing of expenses to the Indemnitee to the fullest extent (whether
partial or complete) permitted by law and as set forth in this Agreement, and,
to the extent insurance is maintained by the Company, for the continued coverage
of the Indemnitee under the Company’s directors’ and officers’ liability
insurance policies;


NOW, THEREFORE, in consideration of the premises and of the Indemnitee
continuing to serve the Company directly or, at its request, another enterprise,
and intending to be legally bound hereby, the parties hereto agree as follows:


1.     Basic Indemnification Arrangement.


(a)    In accordance with the provisions of the DGCL (as defined below), the
Company will, to the extent legally permissible, indemnify the Indemnitee
against any and all Expenses (as defined below) actually and reasonably incurred
by the Indemnitee and any and all judgments, fines and amounts paid or to be
paid in settlement, excise taxes or penalties, any interest, assessment or other
charges imposed thereon, and any federal, state, local, or foreign taxes imposed
as a result of the actual or deemed receipt of payment under this Agreement
(collectively, “Liabilities”) in connection with a Proceeding (as defined below)
where the Indemnitee was or is a party to or is







--------------------------------------------------------------------------------




involved (as a party, witness or otherwise) by reason of (or arising in part out
of) an Indemnifiable Event (as defined below).
(b)    If so requested by the Indemnitee, the Company will advance (within five
business days of such request) any and all Expenses in connection with such a
Proceeding (an “Expense Advance”) to the fullest extent permitted by the DGCL.
The Company will advance to the Indemnitee Expenses in accordance with such
request (but without duplication) by either (i) paying such Expenses on behalf
of the Indemnitee, or (ii) if requested by the Indemnitee, reimbursing the
Indemnitee for such Expenses. The Indemnitee’s right to an Expense Advance is
absolute and is not subject to any prior determination by the Company or any
Reviewing Party (as defined below) that the Indemnitee has satisfied any
applicable standard of conduct for indemnification.
(c)    Notwithstanding anything in this Agreement to the contrary, the
Indemnitee is not entitled to indemnification or Expense Advance pursuant to
this Agreement in connection with any Proceeding initiated by the Indemnitee
unless (i) the Company has joined in or the Company’s Board has authorized or
consented in advance to the initiation of such Proceeding, or (ii) the
Proceeding is one to enforce the Indemnitee’s rights under this Agreement.
(d)    Notwithstanding the foregoing, the Indemnitee is not entitled to
indemnification under Section 1(a) if the Reviewing Party has determined that
the Indemnitee is not permitted to be indemnified under applicable law unless a
court of competent jurisdiction otherwise determines.
(e)    If, when and to the extent that the Reviewing Party determines that the
Indemnitee would not be permitted to be indemnified under applicable law,
Indemnitee agrees to repay any related Expense Advance; provided, however, that
if the Indemnitee has commenced or thereafter commences legal proceedings in a
court of competent jurisdiction to secure a determination that the Indemnitee
should be indemnified under applicable law, any determination made by the
Reviewing Party that the Indemnitee would not be permitted to be indemnified
under applicable law is not binding and the Indemnitee is not required to
reimburse the Company for any Expense Advance until a final judicial
determination is made with respect thereto (as to which all rights of appeal
therefrom have been exhausted or lapsed). The Indemnitee’s undertaking to repay
such Expense Advances is unsecured and interest-free.
(f)    If there has been no determination by the Reviewing Party within thirty
days after written demand is presented to the Company, or if the Reviewing Party
determines that the Indemnitee would not be permitted to be indemnified in whole
or in part under applicable law, or if the Indemnitee has not been timely paid
pursuant to Section 1(b) after a written demand has been received by the
Company, the Indemnitee will have the right to commence litigation in the
Delaware Court of Chancery to seek an initial determination by the court or
challenge any such determination by the Reviewing Party or any aspect thereof,
including the legal or factual bases therefor, and to recover the unpaid amount
of demand, and the Company hereby consents to service of process and to appear
in any such proceeding. Any determination by the Reviewing Party otherwise is
conclusive and binding on the Company and the Indemnitee.
(g)    If a determination has been made by the Reviewing Party that Indemnitee
is entitled to indemnification, the Company will be bound by such determination
in any judicial proceeding commenced pursuant to Section 1(f), absent (i) a
misstatement by Indemnitee of a material fact, or an omission of a material fact
necessary to make Indemnitee’s statement not materially misleading, in
connection with the request for indemnification, or (ii) a prohibition of such
indemnification under applicable law.
(h)    The Company agrees that if there is a Change in Control (as defined
below) of the Company, other than a Change in Control which has been approved by
a majority of the Company’s Board who were directors immediately prior to such
Change in Control, then with respect to all matters thereafter arising
concerning the rights of the Indemnitee to indemnity payments and Expense
Advances under this Agreement or any other agreement or under applicable law or
the Company’s Charter Documents now or hereafter in effect relating to
indemnification for Indemnifiable Events, the Company will seek legal advice
only from special independent counsel selected by the Indemnitee and approved by
the Company, which approval will not be unreasonably withheld (the “Special


2
        



--------------------------------------------------------------------------------




Independent Counsel”). The Special Independent Counsel will not have otherwise
performed services for the Company or the Indemnitee, or their respective
affiliates, other than in connection with such matters, within the last five
years. The Special Independent Counsel will not include any person who, under
the applicable standards of professional conduct then prevailing, would have a
conflict of interest in representing either the Company or the Indemnitee in an
action to determine the Indemnitee’s rights under this Agreement. The Special
Independent Counsel, among other things, will render its written opinion to the
Company and the Indemnitee as to whether and to what extent the Indemnitee would
be permitted to be indemnified under applicable law. The Company agrees to pay
the reasonable fees of the Special Independent Counsel referred to above and to
indemnify fully such counsel against any and all expenses (including attorneys’
fees), claims, liabilities and damages arising out of or relating to this
Agreement or the engagement of Special Independent Counsel pursuant to this
Agreement.
(i)    The Company will pay all costs associated with its determination of
Indemnitee’s eligibility for indemnification.
(j)    Notwithstanding anything in this Agreement to the contrary, no
determination as to entitlement to indemnification under this Agreement is
required to be made prior to the final disposition of the Proceeding as to which
indemnity is sought. In connection with any request for indemnification related
to a threatened proceeding or investigation that does not lead to a Proceeding,
the Reviewing Party will have the discretion to determine whether there has been
a final disposition of the threatened proceeding or investigation.
2.     Other Expenses. The Company is liable to and will pay the Indemnitee for
any and all expenses (including attorneys’ fees) that are incurred by the
Indemnitee in connection with any action brought by the Indemnitee for (i)
indemnification or Expense Advance by the Company under this Agreement or any
other agreement or Charter Documents now or hereafter in effect relating to
indemnification, or (ii) recovery under any directors’ and officers’ liability
insurance policies maintained by the Company, to the extent that Indemnitee
ultimately is determined to be entitled to such indemnification, Expense Advance
or insurance recovery, as the case may be. If requested by the Indemnitee, the
Company will promptly advance (but in no event more than five business days
after receiving such request) any such expenses to the Indemnitee, subject to
repayment thereof to the extent Indemnitee is not successful in any action
referred to in clause (i) above.


3.     Partial Indemnity, Etc. If the Indemnitee is entitled under any provision
of this Agreement to indemnification or payment by the Company for some or a
portion of the Expenses or Liabilities, but not, however, for all of the total
amount thereof, the Company will nevertheless indemnify or pay the Indemnitee
for the portion thereof to which the Indemnitee is entitled. Moreover,
notwithstanding any other provision of this Agreement, to the extent that the
Indemnitee has been successful on the merits or otherwise in defense of any or
all Proceedings relating in whole or in part to an Indemnifiable Event or in
defense of any issue or matter therein, including dismissal without prejudice,
the Indemnitee will be indemnified against all Expenses incurred in connection
with such successful defense.


4.     Burden of Proof. In connection with any determination by the Reviewing
Party or otherwise as to whether the Indemnitee is entitled to be indemnified
hereunder, the Reviewing Party or court will presume that the Indemnitee has
satisfied the applicable standard of conduct and is entitled to indemnification,
and the burden of proof will be on the Company to establish, by clear and
convincing evidence, that Indemnitee is not so entitled.


5.     No Other Presumptions. For purposes of this Agreement, the termination of
any Proceeding by judgment, order, settlement (whether with or without court
approval) or conviction, or upon a plea of nolo contendere, or its equivalent,
will not create a presumption that the Indemnitee did not meet any particular
standard of conduct or have any particular belief or that a court has determined
that indemnification is not permitted by applicable law.In addition, neither the
failure of the Reviewing Party to have made a determination as to whether the
Indemnitee has met any particular standard of conduct or had any particular
belief, nor an actual determination by the Reviewing Party that the Indemnitee
has not met such standard of conduct or did not have such belief, prior to the
commencement of legal proceedings by the Indemnitee to secure a judicial
determination that the Indemnitee should be indemnified under applicable law,
will be a defense to the Indemnitee’s claim or create a presumption that the
Indemnitee has not met any particular standard of conduct or did not have any
particular belief.


3
        



--------------------------------------------------------------------------------






6.     Non-exclusivity, Etc. The rights of the Indemnitee hereunder are in
addition to any other rights the Indemnitee may have under the Company’s Charter
Documents or the DGCL or otherwise. To the extent that a change in applicable
law (whether by statute or judicial decision) permits greater indemnification by
agreement than would be afforded currently under the Company’s Charter Documents
or this Agreement, it is the intent of the parties hereto that the Indemnitee
will enjoy by this Agreement the greater benefits so afforded by such change.


7.     Liability Insurance. To the extent the Company maintains an insurance
policy or policies providing directors’ and officers’ liability insurance, the
Indemnitee will be covered by such policy or policies, in accordance with its or
their terms, to the maximum extent of the coverage available for any Company
director or officer. The Company will promptly notify Indemnitee of any good
faith determination not to provide such coverage or of any lapse or termination
of any such policy.


8.     Defense of Claims, Settlement of Claims.
(a)    Except as otherwise provided in this Section 8, to the extent that it may
wish, the Company may, separately or jointly with any other indemnifying party,
assume the defense of the Proceeding.  After notice from the Company to
Indemnitee of its election to assume the defense of the Proceeding, the Company
will not be liable to Indemnitee under this Agreement for any Expenses
subsequently incurred by Indemnitee except as otherwise provided below. 
Indemnitee will have the right to employ Indemnitee’s own counsel in such
Proceeding, but the fees and expenses of such counsel incurred after notice from
the Company of its assumption of the defense thereof will be at the expense of
Indemnitee unless (i) the employment of counsel by Indemnitee has been
authorized by the Company, (ii) Indemnitee and his or her counsel has reasonably
determined that there is a conflict of interest between the Company and
Indemnitee in the conduct of the defense of the Proceeding or that there may be
one or more legal defenses available to the Indemnitee that are different or in
addition to those available to the Company, or (iii) the Company has not in fact
employed counsel to assume the defense of the Proceeding within 60 days of
receipt of notice from Indemnitee. The Company will not be entitled to assume
the defense of any Proceeding brought by or on behalf of the Company, or as to
which Indemnitee has made the determination provided for in (ii) above.
(b)    Regardless of whether the Company has assumed the defense of a
Proceeding, the Company will not be liable to indemnify Indemnitee under this
Agreement for any amounts paid in settlement of any Proceeding effected without
the Company’s written consent, and the Company will not settle any Proceeding in
any manner that would impose any penalty or limitation on, or require any
payment from, Indemnitee, or which does not provide a complete and unconditional
release of Indemnitee, in each case without Indemnitee’s written consent. 
Neither the Company nor the Indemnitee will unreasonably withhold the consents
discussed in this subparagraph.
9.     Certain Definitions.


(a)    A “Change in Control” is deemed to have occurred if:
(i)    Any Person is or becomes the “Beneficial Owner” (as defined in Rule 13d-3
promulgated under the Securities and Exchange Act of 1934, as amended (the
“Exchange Act”)), directly or indirectly, of securities of the Company
representing 35% or more of the combined voting power of the Company’s then
outstanding securities, excluding any Person who becomes a Beneficial Owner in
connection with subsection (ii) below. For the avoidance of doubt, any change in
the Persons who are the direct or indirect Beneficial Owners of the securities
of Parent will not be deemed to constitute a change in the direct or indirect
Beneficial Owners of the Company for purposes of this subsection (i);


4
        



--------------------------------------------------------------------------------




(ii)    There is consummated a merger or consolidation of the Company with any
other corporation or similar entity, other than (A) a merger or consolidation
which would result in the voting securities of the Company outstanding
immediately prior to such merger or consolidation continuing to represent
(either by remaining outstanding or by being converted into voting securities of
the surviving entity or any parent thereof) at least 50% of the combined voting
power of the securities of the Company or such surviving entity or any parent
thereof outstanding immediately after such merger of consolidation, or (B) a
merger or consolidation effected to implement a recapitalization of the Company
(or similar transaction) in which no Person is or becomes the Beneficial Owner,
directly or indirectly, of securities of the Company (not including in the
securities Beneficially Owned by such Person any securities acquired directly
from the Company or its affiliates) representing 35% or more of the combined
voting power of the Company’s then outstanding securities; or
(iii)    The stockholders of the Company approve a plan of complete liquidation
or dissolution of the Company, or there is consummated an agreement for the sale
or disposition by the Company of all or substantially all of the Company’s
assets, other than, following a “355 Distribution” (as defined below), a sale or
disposition by the Company of all or substantially all of the Company’s assets
to an entity, at least 50% of the combined voting power of the voting securities
of which are owned by stockholders of the Company in substantially the same
proportions as their ownership of the Company immediately prior to such sale.
Any other provision of this definition notwithstanding, the term Change in
Control will not be deemed to have occurred by virtue of: (i) any transaction
which results in such Indemnitee, or a group of Persons in which such Indemnitee
has a substantial interest, acquiring, directly or indirectly, 35% or more of
either the then outstanding shares of common stock of the Company or the
combined voting power of the Company’s then outstanding securities, or (ii)
Parent’s distribution of the Company’s shares in a transaction intended to
qualify as a distribution under Section 355 (“355 Distribution”) of the Internal
Revenue Code of 1986, as amended.
(b)    “Dell or Sliver Lake Indemnitee” means an Indemnitee who is a director,
officer or employee of Parent or who is a partner, officer or employee of Silver
Lake Partners.
(c)    “DGCL” means the General Corporation Law of the State of Delaware, as the
same exists or may hereafter be amended or interpreted.
(d)    “Expense” means attorneys’ fees and all other costs, expenses and
obligations paid or incurred in connection with investigating, defending
(including any counterclaims), being a witness in or participating in (including
on appeal), or preparing for any of the foregoing, any Proceeding.
(e)    “Indemnifiable Event” means any event or occurrence that takes place
either prior to or after the Effective Date (as defined below), related to the
fact that the Indemnitee is or was a director or officer of the Company, or is
or was serving at the request of the Company as a director, officer, employee,
or agent of another corporation or of a partnership, joint venture, trust or
other enterprise, including service with respect to employee benefit plans, or
by reason of anything done or not done by the Indemnitee in any such capacity,
whether or not the Indemnitee continues to serve in such capacity(ies).
(f)    “Indemnitee-Related Entity” means Parent or Silver Lake Partners, or any
of their respective affiliates (other than the Company or its subsidiaries or
the insurer under and pursuant to an insurance policy of the Company or its
subsidiaries) from whom a Dell or Silver Lake Indemnitee may be entitled to
indemnification or advancement of Expenses with respect to which the Company may
also have an indemnification or advancement obligation.
(g)    “Parent” means Dell Technologies Inc., a Delaware corporation.
(h)    “Person” has the meaning ascribed to such term in Section 3(a)(9) of the
Exchange Act and as used in Sections 13(d) and 14(d) thereof, including a group
as defined in Section 13(d) of the Exchange Act but excluding (i) the Company or
Parent, any of their respective subsidiaries or any employee benefit plan
sponsored or maintained by the Company, Parent or any of their respective
subsidiaries (including any trustee or other fiduciary


5
        



--------------------------------------------------------------------------------




of any such plan), (ii) an underwriter temporarily holding securities pursuant
to an offering of such securities, or (iii) a corporation owned, directly or
indirectly, by the stockholders of the Company in substantially the same
proportions as their ownership of stock of the Company.
(i)    “Proceeding” means any threatened, pending or completed action, suit,
investigation, arbitration or proceeding, and any appeal thereof, whether civil,
criminal, administrative or investigative or any inquiry or investigation,
whether conducted by the Company or any other party, that the Indemnitee in good
faith believes might lead to the institution of any such action, whether or not
instituted prior to the Effective Date.
(j)    “Reviewing Party” means any appropriate person or body consisting of a
member or members of the Company’s Board or any other person or body appointed
by the Board who is not a party to the particular Proceeding with respect to
which the Indemnitee is seeking indemnification. But if there has been a Change
in Control (other than a Change in Control which has been approved by a majority
of the Board who were directors prior to such a Change in Control), the
Reviewing Party will be the Special Independent Counsel.
10.    Amendments, Etc. No supplement, modification or amendment of this
Agreement will be binding unless executed in writing by both of the parties
hereto. No waiver of any of the provisions of this Agreement will be deemed or
will constitute a waiver of any other provisions hereof (whether or not similar)
nor will such waiver constitute a continuing waiver.


11.     Subrogation. Except as otherwise provided in Section 19, in the event of
payment under this Agreement, the Company will be subrogated to the extent of
such payment to all of the rights of recovery of the Indemnitee, who will
execute all papers reasonably required and do everything that may be reasonably
necessary to secure such rights, including the execution of such documents
reasonably necessary to enable the Company effectively to bring suit to enforce
such rights. For the avoidance of doubt, any Liabilities incurred by the
Indemnitee in complying with this Section 11 will be fully reimbursed by the
Company.


12.     No Duplication of Payments. Except as otherwise provided in Section 19,
the Company will not be liable under this Agreement to make any payment in
connection with any claim made against the Indemnitee in connection with any
Proceeding to the extent the Indemnitee has otherwise actually received payment
(under any insurance policy, provision of a Charter Document or otherwise) of
the amounts otherwise indemnifiable hereunder.


13.    Not Employment Contract. This Agreement will not be deemed an employment
contract between the Company and Indemnitee, and the Company is not be obligated
to continue Indemnitee’s corporate status as a director or an officer or any
other capacity by reason of this Agreement.


14.    Notice. All notices, requests, consents or other communications under
this Agreement must be delivered by hand or sent by registered or certified
mail, return receipt requested, or by overnight prepaid courier, or by facsimile
(receipt confirmed) to:


 
 
 
 
 
 
 
if to the Company:
 
VMware, Inc.
3401 Hillview Avenue
Palo Alto, CA 94304
Attention: Office of the General Counsel
Facsimile: 650-475-5101
 
 
 
 
 
 
 
if to the Indemnitee:
 
[NAME
ADDRESS]



All such notices, requests, consents and other communications is deemed to have
been duly delivered and received three days following the date on which mailed,
or one day following the date mailed if sent by overnight courier, or on the
date on which delivery by hand or by facsimile transmission.


6
        



--------------------------------------------------------------------------------






15.     Duration of Agreement. This Agreement is effective as of the earlier of
(a) the first day the Indemnitee serves as a director or officer of the Company
and (b) the first day the Indemnitee serves at the request of the Company as a
director, officer, employee, or agent of another corporation or of a
partnership, joint venture, trust or other enterprise, even if such date
occurred prior to the date of this Agreement (the “Effective Date”).The
agreements and obligations of the Company contained in this Agreement will
continue for so long as Indemnitee may be subject to any possible Proceeding by
reason of (or arising in part out of) an Indemnifiable Event.


16.    Binding Effect, Etc. This Agreement is effective as of the Effective Date
and is binding upon and inures to the benefit of and will be enforceable by the
parties hereto and their respective successors, assigns, including any direct or
indirect successor by purchase, merger, consolidation or otherwise to all or
substantially all of the business or assets of the Company, spouses, heirs,
executors and personal and legal representatives, but is not otherwise
assignable or delegable by the Company. The Company will require and cause any
successor (whether direct or indirect by purchase, merger, consolidation or
otherwise) to all, substantially all, or a substantial part, of the business or
assets of the Company, by agreement in form and substance satisfactory to the
Indemnitee and his or her counsel, expressly to assume and agree to perform this
Agreement in the same manner and to the same extent that the Company would be
required to perform if no such succession had taken place.


17.    Severability. The provisions of this Agreement will be severable in the
event that any of the provisions hereof (including any provision within a single
section, paragraph or sentence) are held by a court of competent jurisdiction to
be invalid, void or otherwise unenforceable in any respect, and the validity and
enforceability of any such provision in every other respect and of the remaining
provisions hereof will not be in any way impaired and will remain enforceable to
the fullest extent permitted by law.


18.     Governing Law. This Agreement is governed by and will be construed and
enforced in accordance with the laws of the State of Delaware applicable to
contracts made and to be performed in such state without giving effect to the
principles of conflicts of laws.


19.    Indemnitor of First Resort. The Company hereby acknowledges that a Dell
or Silver Lake Indemnitee may have certain rights to indemnification,
advancement of expenses or insurance provided by an Indemnitee-Related Entity.
The Company hereby agrees that (i) it is the indemnitor of first resort (i.e.,
its obligations to any Dell or Silver Lake Indemnitee are primary and any
obligation of the Indemnitee-Related Entity to advance expenses or to provide
indemnification for the same expenses or liabilities incurred by a Dell or
Silver Lake Indemnitee are secondary), (ii) it is required to advance the full
amount of Expenses incurred by any Dell or Silver Lake Indemnitee and will be
liable for the full amount of all Expenses, judgments, penalties, fines and
amounts paid in settlement to the extent legally permitted and as required by
the Charter Documents (or any agreement between the Company and indemnitee),
without regard to any rights such Dell or Silver Lake Indemnitee may have
against the Indemnitee-Related Entity, and (iii) it irrevocably waives,
relinquishes and releases the Indemnitee-Related Entity from any and all claims
against the Indemnitee-Related Entity for contribution, subrogation or any other
recovery of any kind in respect thereof. The Company further agrees that no
advancement or payment by the Indemnitee-Related Entity on behalf of a Dell or
Silver Lake Indemnitee with respect to any claim for which such Indemnitee has
sought indemnification from the Company will affect the foregoing, and the
indemnitee-Related Entity will have a right of contribution or be subrogated (or
both) to the extent of such advancement or payment to all of the rights of
recovery of Indemnitee against the Company.




[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]


7
        



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Agreement effective as
of the date and year first above written.


 
 
 
 
 
 
VMWARE, INC.
 
 
By:
   
 
 
 
Name:
   
 
 
 
Title:
   
 
 
 
Date:
   
 
 
 
By:
   
 
 
 
Name:
   
 
 
 
Title:
   
 
 
 
Date:
   
 





8
        

